Citation Nr: 1125924	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from April 1951 to April 1955.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Philadelphia, Pennsylvania.  A transcript of the hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, which he avers is secondary to his exposure to ionizing radiation during service.  Service treatment records (STRs) contain no record of any complaints, diagnosis, or treatment for prostate cancer, but private medical records, including a 2002 biopsy report, confirm a diagnosis of prostate cancer.  In addition, service department records confirm that the veteran was a participant in Operation IVY in 1952, and Operation CASTLE in 1954.  However, as prostate cancer is not among the diseases listed at 38 C.F.R. § 3.309(d), consideration of the Veteran's claim under the provisions of 38 C.F.R. § 3.311 is warranted.

In a letter dated in January 2007 the Defense Threat Reduction Agency (DTRA) provided radiation dose estimates for Operation CROSSROADS conducted at the Pacific Providing Ground in 1946.  Unfortunately, this was prior to the Veteran's service.  Moreover, dose estimates for Operation IVY and Operation CASTLE were not provided.  As the evidence regarding the Veteran's exposure to ionizing radiation is inaccurate, remand for further development is warranted.  38 C.F.R. § 3.311.

In addition to the foregoing, the Veteran seeks service connection for a left knee disorder, which he says is secondary to his service-connected right ankle disability.  He avers that his left knee problems actually began during service.  Although there is no record in the STRs of treatment for a left knee disorder, review of the record reveals that the Veteran was "advised cartilage surgery-left knee" during his March 1955 separation examination.

In October 2005, the Veteran was accorded a VA Compensation and Pension (C&P) left knee examination.  According to the examiner, the Veteran's left knee disorder, tentatively diagnosed as degenerative joint disease, is not at least as likely as not related to his service-connected right ankle disability.  Unfortunately, the examiner did not state whether a current left knee disorder was directly incurred in-service or whether the Veteran's left knee disorder is aggravated by his service-connected right ankle disorder.  38 C.F.R. § 3.310.  The evidence is thus inadequate for a decision in this matter.  38 C.F.R. § 3.326.  Remand for a new examination and opinion as to whether a current left knee disorder is related to service or a service-connected disability is accordingly warranted.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain radiation dose estimates for a participant under the age of 25 in Operation IVY in 1952; and for a participant under the age of 25 in Operation CASTLE in the winter of 1954, and associate this evidence with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed left knee disability.  

The claims file must be made available to the examiner for review.  All indicated tests must be performed, and all findings reported in detail.  

Based on the examination and review of the record, the examiner is requested to opine as to whether it is at least as likely as not that any current left knee disorder was incurred during active duty service or is related to any incident of active duty service.

If the examiner finds that a current left knee disorder was not directly incurred during active duty service, the examiner must opine as to whether it is at least as likely as not that the disorder was caused by the Veteran's service-connected right ankle disability.  

If the examiner finds that a current left knee disorder, if found, was not caused by the Veteran's service-connected right ankle disability, then the examiner must opine as to whether it is at least as likely as not that the left knee disorder is aggravated/increased in severity by the Veteran's service-connected right ankle disability.  

A rationale for all opinions proffered must be set forth in the examination report.

3.  After any further development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



